Matter of Yanuel D. (Gabrielle I.) (2020 NY Slip Op 05367)





Matter of Yanuel D. (Gabrielle I.)


2020 NY Slip Op 05367


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


646 CAF 19-00174

[*1]IN THE MATTER OF YANUEL D. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; GABRIELLE I., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered December 6, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order denied respondent's motion to vacate a default order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Marianys I. (Gabrielle I.) ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court